OFFSHORE SUBSCRIPTION AGREEMENT This Offshore Subscription Agreement (the “Agreement”) is entered into this 12th day of January, 2010(the “Effective Date”), by and between China Fruits Corporation, a Nevada corporation (“CHFR”) and Huang, JunJie (“MR. HUANG”), an individual. WHEREAS, MR. HUANG desires to subscribe to and purchase nine hundred thousand shares (900,000) of restricted common stock of CHFR (the “Shares”); and WHEREAS, CHFR agrees to deliver the Shares for the Consideration (as defined below) to be paid by MR. HUANG, subject to the terms and conditions set forth below. NOW, THEREFORE, for and in consideration of the mutual promises herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.
